Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 22, 2022

                                           No. 04-22-00214-CV

                                        IN RE Hector SANCHEZ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On April 11, 2022, relator filed a petition for writ of mandamus complaining that
respondent, the Honorable Jessica Crawford, failed to rule on relator’s motion to recuse and three
other motions filed by the relator. However, on April 12, respondent signed an order recusing
herself from the underlying proceeding. Under these circumstances, this court is afforded the
discretion to either deny the petition for writ of mandamus or abate the proceeding to allow
consideration of the pending motions by the new trial judge. See In re Blevins, 480 S.W.3d 542,
544 (Tex. 2013). We believe abatement under these circumstances is the better and more
efficient manner of resolving this dispute. Id.

        Accordingly, we ABATE the case for 60 days from the date of this order to allow the
new trial judge to rule on relator’s filed and noticed motions. During the period of abatement,
relator shall present to the trial judge each issue made the subject of the pending petition for writ
of mandamus and obtain a ruling on each.2

         Relator is further ORDERED to file in this court either an amended petition and appendix
or the appropriate motion to dismiss this mandamus proceeding no later than 15 days after the
trial judge has ruled on all of the pending motions.

        It is further ORDERED that relator’s motion to proceed informa pauperis is GRANTED
and relator’s motion for leave to file a petition for writ of mandamus is DENIED because leave
is not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re
Medina, No. 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019,
orig. proceeding).
1
  This proceeding arises out of Cause No. 19-2853-CV-A, styled In the Matter of the Marriage of Adela Porcallo
and Hector Sanchez, pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable Jessica
Crawford presiding.
2
  We hold in abeyance relator’s motion for leave to invoke TEX. R. APP. P. Rule 2 during the abatement period.
It is so ORDERED on April 22, 2022.


                                               PER CURIAM


ATTESTED TO: _______________________________
             MICHAEL A. CRUZ, Clerk of Court